Wright, J.,
concurring. The majority quite properly reverses the judgment of the court of appeals concerning the trial court’s improper modification of the underlying rationale of the arbitration award. However, I would not rely on the majority’s narrow interpretation of the word “award” found in R.C. 2711.11. I believe that the board has not succeeded in its attempt to have the arbitration opinion corrected, because the board sought to modify the arbitration opinion under R.C. 2711.11 instead of seeking to vacate the arbitration award under R.C. 2711.10.
It is well settled in Ohio that a reviewing court may vacate an arbitration award that is contrary to the law. R.C. 2711.10 provides:
“ * * * the court of common pleas shall make an order vacating the award upon the application of any party to the arbitration if:
« ij« i}:
“(D) The arbitrators exceeded their powers * * *.”
This court has determined that an arbitrator exceeds his or her powers, thus justifying a reviewing court to vacate the arbitration award, when an arbitration award violates the law. See Universal Underwriters Ins. Co. v. Shuff (1981), 67 *20Ohio St.2d 172, 174, 21 O.O.3d 108, 109, 423 N.E.2d 417, 418; Mahoning Cty. Bd. of Mental Retardation v. Mahoning Cty. TMR Edn. Assn. (1986), 22 Ohio St.3d 80, 22 OBR 95, 488 N.E.2d 872, paragraph one of syllabus; Hillsboro v. Fraternal Order of Police, Ohio Labor Council, Inc. (1990), 52 Ohio St.3d 174, 556 N.E.2d 1186; Findlay Bd. of Edn. v. Findlay Edn. Assn. (1990), 49 Ohio St.3d 129, 551 N.E.2d 186.
This court has concluded that R.C. 2711.11 provides the exclusive circumstances under which a reviewing court may modify an arbitration award. See Warren Edn. Assn. v. Warren City Bd. of Edn. (1985), 18 Ohio St.3d 170, 173, 18 OBR 225, 227, 480 N.E.2d 456, 459. Unlike R.C. 2711.10, R.C. 2711.11 does not allow a reviewing court to modify an arbitration award for the reason that the award violates the law. R.C. 2711.11(C), which is the specific statutory subsection at issue in this case, authorizes a reviewing court to modify an arbitration award if “[t]he award is imperfect in matter of form not affecting the merits of the controversy.” This language makes it clear that a reviewing court may modify only the form of an arbitration award; a court may not review the merits or modify the substance of an arbitration decision, even if the decision contains errors of law.
In this case, the trial court improperly reviewed the merits of and modified the substance of the arbitration opinion. If the board had sought to vacate the arbitration award because the award violated state and federal confidentiality laws, which is not the case here, the trial court properly could have vacated the award pursuant to R.C. 2711.10. However, the trial court had no authority under R.C. 2711.11 to modify either the arbitration award or its reasoning, even if the arbitrator’s opinion violated the law. Therefore, the court of appeals erred in affirming the judgment of the trial court.
For the foregoing reasons, I concur.